Case 1:21-cv-00230-HYJ-PJG ECF No. 1-4, PageID.44 Filed 03/10/21 Page 1 of 3



                            Exhibit D
Case 1:21-cv-00230-HYJ-PJG ECF No. 1-4, PageID.45 Filed 03/10/21 PagePlease
                                                                      2 of 3 Reply To:
                                                                                  Melbourne Office
                                                                            1990 W. New Haven Ave.
                                                                                     Second Floor
                                                                              Melbourne, FL 32904
                                                                                    321.255.2332


                                     February 5, 2021

 Sent Via US Mail and via Email to:
 info@microcan.co.uk

 Micro Can Limited
 c/o Warren John Stanley
 Unit 39 Bradley Court
 Bradley Fold
 BOLTON
 BL2 6RT

               Re:   Our Client: Microcanner, LLC
                     Our File No.: 5831.00001

Mr. Stanley,

       Please be advised that this firm has been retained by Microcanner, LLC
regarding your sale of canning machines under the name “Microcan”. My client has
been selling canning machines under the name “Microcanner” since at least as early
as 2015, years before your use of the mark “Microcan”. Therefore, my client is the
senior user and has superior common law rights to the trademark, Microcanner.
Microcan is confusingly similar to and nearly identical to Microcanner. In fact, actual
confusion between my client and your company has already occurred due to your use
of the nearly identical mark.

        As stated above, the facts as currently known, clearly show that my client has
superior rights to the mark Microcanner and has used the mark in commerce throughout
the United States years before your use. In fact, your current distributor contacted my
client in 2019 in an effort to become an authorized re-seller of Microcanner equipment.

        § 43(a) of the Lanham Act, 15 U.S.C. § 1125, “forbids unfair trade practices
involving infringement of trade dress, service marks or trademarks, even in the absence
of a federal trademark registration.” Univ. of Fla. v. KPB, Inc., 89 F.3d 773, 775-76 (11th
Cir 2001). To succeed on an unfair competition claim, it must be shown that my client
1) has prior rights to the mark at issue and 2) Microcan Limited has adopted a mark or
name that was the same or confusingly similar to its mark, such that consumers are
likely to confuse the two. Planetary Motion, Inc. v. Techsplosion, Inc., 261 F.3d 1188,
1193 (11th Cir. 2001). The current facts clearly show that Microcan Limited is in
violation of § 43(a) of the Lanham Act, 15 U.S.C. § 1125.

        Your trademark Registration No. 6071483 is not dispositive of the current
situation as trademark rights in the United States are based upon first use in commerce
and not who first obtains a registration. Furthermore, admissions made during the
Case Can
Micro 1:21-cv-00230-HYJ-PJG
          Limited           ECF No. 1-4, PageID.46 Filed 03/10/21 Page 3 of 3
c/o Warren John Stanley
February 5, 2021
Page 2 of 2
__________________________

prosecution history of your trademark application support the fact that you are not the
senior user of the mark in the U.S, specifically your reliance on your U.K. trademark
application under §44(d) and not actual use in U.S. commerce under §1(a).

       Therefore, demand is hereby made that you cease and desist from any and all
use and future use of the mark “Microcan” or any confusingly similar trademark or
tradename, expressly abandon your trademark Registration No. 6071483 for Microcan,
cease in engaging in the marketing or advertising the sale of canning machines under
the mark, Microcan, aiding or assisting any individual or entity in doing any of the
foregoing prohibited acts and transfer any and all domain or social media accounts that
incorporate the term Microcan to my client. Written assurances of your agreement to
the foregoing are requested within 10 days of the date of this letter.

      My client reserves any and all rights it may have in law or equity.

                                         Sincerely,

                                         WIDERMAN MALEK, PL



                                         Mark F. Warzecha
                                         MFW@USLegalTeam.com

MFW:kcj
